DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A Non-Final office action examining elected claims 1-6 and 9-14 was mailed on 12/09/2021 in response to election requirement dated 8/9/2021. Claims 7-8 and 15-16 were withdrawn. A Final office action in response to Applicant’s submission of 4/1/2022 was mailed on 4/20/2022. The submission includes new claims 17-20. Therefore claims 1-6, 9-14 and 17-20 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered. Claims 1-6, 9-14 and 17-20 are being examined.

Response to Amendment and arguments
Applicant has presented amendments but did not present argument regarding previous rejection. The present office action addresses the amendments. The limitations “configured to reduce a standing wave” in claim 1 and “configured to reduce cross talk” in claim 9 as understood in light of the specification (Para [0004-0005]) is a consequence of pressure control. Since pressure control is disclosed in prior art such advantages would therefore be obvious. 

Claim Interpretation
As discussed before “pressure control device” shall be interpreted in terms of Figs. 10A-10E and paras. [0046, 0049-0053] of the specification, as supplied, or equivalents thereof.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20150246337) in view of Nozawa et al (US 2012/0204983).
Hong et al disclose a plasma generating system (Fig 4), comprising: 
a waveguide (130) for transmitting a microwave energy therethrough; 
a plasma chamber (110) coupled to the waveguide and configured to generate a plasma therein using the microwave energy; 
a flow inlet (113, 140) for introducing an input gas into the plasma chamber, the input gas to experience a vortex flow within the plasma chamber (Para 0020); and
an exhaust gas pipe (120) for carrying an exhaust gas from the plasma chamber, wherein the plasma converts the input gas into the exhaust gas; 
Hong et al do not explicitly disclose a pressure control device installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe.
Nozawa et al disclose a pressure control device 88 (pressure control valve – Fig. 1 and 0050) including a disk 96 (disk like valve body – 0051) installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control in the apparatus of Hong et al as a known structure of pressure control device used in plasma processing apparatus to enable adjusts a flow rate or a speed of exhaust from the processing chamber thereby to adjust pressure in the processing chamber. 
The limitation of “configured to reduce a standing wave in the exhaust gas pipe” is a process limitation and points to the advantage of pressure control but to no other structural element. It is noted that pressure control in the plasma chamber provides for plasma load control and absorption of power. This fact is consistent with the understanding of one of ordinary skill in the art at the time of invention. 
Regarding Claim 6: Nozawa teach the pressure control device is a tube 94 (casing – Figs. 1, 4, 6 and 0051) and a diameter of the tube varies along a downstream direction of the tube (as seen from Figs. 1, 4, 6).
Regarding claim 17 forward flow inlet would be related to conventional vortex flow disclosed at 113 and for claim 18 reverse flow inlet for reverse vortex at 140 (Para 0020).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20150246337) in view of Tamura (US 2016/0141151).
Hong et al do not explicitly disclose a pressure control device installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe and that device having a disk having at least one orifice formed therein.
Tamura teach a plasma apparatus comprising a pressure adjusting mechanism 116 that includes a plurality of disks (plate like flaps – Fig. 1 and 0050) and having an orifice (flow path formed therein (0050).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control having a disk with an orifice formed therein in view of teaching by Tamura in the apparatus of Hong et al as a known structure of pressure control device used in plasma processing apparatus to enable adjusts a flow rate or a speed of exhaust from the processing chamber thereby to adjust pressure in the processing chamber (0050, Tamura). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20150246337) in view of Nguyen et al (US 2006/0237136).
Hong et al do not explicitly disclose a pressure control device installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe and that device having a sphere having at least one hole through which the exhaust gas passes.
Nguyen teach a plasma apparatus comprising a pressure control device 28 (valve housing – Fig. 1B and 0014) that includes valve flap 36 as a section of a sphere and a hole (gap between edge 40 and edge 38 – Fig. 1B).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control as a sphere in view of teaching by Nguyen in the apparatus of Hong et al as a known structure of pressure control device used in plasma processing apparatus to enable plasma gases escape through a controllable gap and also avoid need of O-ring (0014- Nguyen). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20150246337) in view of Yasufumi et al (JP 2017-017180).
Hong et al do not explicitly disclose a pressure control device installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe and that the pressure control device includes a mesh fabric.
Yasufumi teach a plasma apparatus comprising a pressure control device 34, 35, 32 (first opening baffle plate, second opening baffle plate, automatic pressure control valve – Fig. 3 and at least 0041 of Machine Translation, attached) including a mesh fabric 34, 35, 38 made from metal (0041){it is noted that applicant’s specification at paragraph [0050] also discloses that mesh fabric may be formed of metal}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control device including a mesh fabric in view of teaching by Yasufumi in the apparatus of Hong et al as a known structure of pressure control device used in plasma processing apparatus to suppress plasma leakage to exhaust portion (0042, Yasufumi).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20150246337) in view of Sugai et al (US 2008/0105650).
Hong et al do not explicitly disclose a pressure control device installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe and that the disk having one or more edge cutouts.
Sugai teach a plasma apparatus comprising an exhaust disk 16 (waveguide terminal member – Figs. 1, 2A and 0043) with edge cutouts (as seen in Fig. 2). Sugai also teach the waveguide has exhaust pores to evacuate the waveguide (0047). Sugai additionally teach the waveguide may have a circular shape (0041). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the disk of the pressure control device with edge cut outs in view of teaching by Sugai in the apparatus of Hong et al as a known structure of disk in pressure control device of a plasma processing apparatus to enable provide control of exhaust gases as well as sealing against any electromagnetic radiation.

Claims 9, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20150246337) in view of Yamagishi et al (US 2002/0036065) and further in view of Nozawa et al (US 2012/0204983).
Regarding claim 9, Hong et al does not explicitly disclose plurality of similar reactors having exhaust gas pipes coupled to a common manifold. It is noted that plurality of reactors are known to be coupled for increased throughput.
Further, it is known to couple exhaust pipes of a plurality of plasma reactors to a manifold, as disclosed by Yamagishi, who teaches a plurality of exhaust pipes (with vacuum exhaust valves 65, 65’ – Fig. 6) of a plurality of reactors 66, 67 (Fig. 6 and 0066) configured to receive exhaust gas from the exhaust gas pipes and coupled to a manifold (that is coupled to an exhaust pump 64 (Fig. 6 and 0066). Yamagishi also teach the apparatus can include plasma enhanced reactors (0091). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a manifold coupled to the exhaust gas pipes of the plurality of plasma reactors and configured to receive the exhaust gas from the exhaust gas pipes in view of teaching by Yamagishi in the apparatus built by adding reactors similar to those of Hong et al as a known part of exhaust structure used with plasma chambers apparatus to enable use a single exhaust pump and simplify the exhaust structure.
The limitation of “configured to reduce crosstalk” is a process limitation and points to the advantage of pressure control but to no other structural element. It is noted that individual pressure control in the plasma chamber provides for isolation of process environments. 

Regarding Claim 14 like in claim 6, Nozawa teach all limitations of the claim including the pressure control device is a tube 94 (casing – Figs. 1, 4, 6 and 0051, Nozawa) and a diameter of the tube varies along a downstream direction of the tube (as seen from Figs. 1, 4, 6 - Nozawa).
Regarding claims 19, forward flow inlet would be related to conventional vortex flow disclosed at 113 and for claim 20 reverse flow inlet for reverse vortex at 140 (Para 0020).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20150246337) in view of Yamagishi et al (US 2002/0036065) and further in view of Tamura (US 2016/0141151).
Hong et al in view of Yamagishi et al do not explicitly disclose a pressure control device installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe and that device having a disk having at least one orifice formed therein.
As in claim 2, Tamura teach a plasma apparatus comprising a pressure adjusting mechanism 116 that includes a plurality of disks (plate like flaps – Fig. 1 and 0050) and having an orifice (flow path formed therein (0050).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control having a disk with an orifice formed therein in view of teaching by Tamura in the apparatus of Hong et al as a known structure of pressure control device used in plasma processing apparatus to enable adjusts a flow rate or a speed of exhaust from the processing chamber thereby to adjust pressure in the processing chamber (0050, Tamura). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20150246337) in view of Yamagishi et al (US 2002/0036065) and further in view of Nguyen et al (US 2006/0237136).
Hong et al in view of Yamagishi et al do not explicitly disclose a pressure control device installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe and that device having a sphere having at least one hole through which the exhaust gas passes.
As in claim 3, Nguyen teach a plasma apparatus comprising a pressure control device 28 (valve housing – Fig. 1B and 0014) that includes valve flap 36 as a section of a sphere and a hole (gap between edge 40 and edge 38 – Fig. 1B).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control as a sphere in view of teaching by Nguyen in the apparatus of Hong et al as a known structure of pressure control device used in plasma processing apparatus to enable plasma gases escape through a controllable gap and also avoid need of O-ring (0014- Nguyen). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20150246337) in view of Yamagishi et al (US 2002/0036065) and further in view of Yasufumi et al (JP 2017-017180).
Hong et al in view of Yamagishi et al do not explicitly disclose a pressure control device installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe and that the pressure control device includes a mesh fabric.
As in claim 4, Yasufumi teach a plasma apparatus comprising a pressure control device 34, 35, 32 (first opening baffle plate, second opening baffle plate, automatic pressure control valve – Fig. 3 and at least 0041 of Machine Translation, attached) including a mesh fabric 34, 35, 38 made from metal (0041){it is noted that applicant’s specification at paragraph [0050] also discloses that mesh fabric may be formed of metal}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control device including a mesh fabric in view of teaching by Yasufumi in the apparatus of Hong et al as a known structure of pressure control device used in plasma processing apparatus to suppress plasma leakage to exhaust portion (0042, Yasufumi).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20150246337) in view of Yamagishi et al (US 2002/0036065) and further in view of Sugai et al (US 2008/0105650).
Hong et al in view of Yamagishi et al do not explicitly disclose a pressure control device installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe and that the disk having one or more edge cutouts.
As in claim 5, Sugai teach a plasma apparatus comprising an exhaust disk 16 (waveguide terminal member – Figs. 1, 2A and 0043) with edge cutouts (as seen in Fig. 2). Sugai also teach the waveguide has exhaust pores to evacuate the waveguide (0047). Sugai additionally teach the waveguide may have a circular shape (0041). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the disk of the pressure control device with edge cut outs in view of teaching by Sugai in the apparatus of Hong et al as a known structure of disk in pressure control device of a plasma processing apparatus to enable provide control of exhaust gases as well as sealing against any electromagnetic radiation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Izawa et al (US 2013/0045547) teach a plasma chamber with a pressure control device 109 (pressure control valve – Fig. 1 and 0053) comprising a plate like flaps (0053).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716